      Case 4:20-cv-00100-JGZ Document 12 Filed 01/15/21 Page 1 of 15




 1                                                                                           SKC

 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Jon Hyde and Michelle Hyde,                     No. CV 20-00100-TUC-JGZ
10                          Plaintiffs,
11    v.                                              ORDER
12
      Willcox, City of, et al.,
13
                            Defendants.
14
15          Plaintiffs Jon and Michelle Hyde, parents of Luke Ian Hyde (“Luke”), who died in
16   the custody of the Cochise County Sheriff’s Office (CCSO) Willcox Detention Facility,
17   brought this civil rights action through counsel, both in their individual capacities and as
18   next friends and statutory beneficiaries of Luke, pursuant to 42 U.S.C. § 1983. (Doc. 1.)
19   Defendants have filed “The City and County Defendants Motion to Dismiss Plaintiffs’
20   Complaint” (Doc. 9) pursuant to Federal Rule of Civil Procedure 12(b)(6). The Motion
21   has been fully briefed. (Doc. 10, 11.)
22          The Court will deny the Motion to Dismiss and require Defendants to answer the
23   Complaint.
24   I.     Background
25          In their Complaint, Plaintiffs sue the City of Willcox (“Willcox”); Cochise County;
26   Cochise County employees Raymond Robinson, Detention Sergeant Brian Pralgo,
27   Detention Officer Sam Bohlender, Lieutenant Sergeant Sean Gijanto, and D. Noland;
28   Cochise County Fire Medic Jordan Faulkner; Willcox Police Officer Marsha Callahan-
      Case 4:20-cv-00100-JGZ Document 12 Filed 01/15/21 Page 2 of 15




 1   English; Cochise County Detective J. Valle (a.k.a. J. Villa); Cochise County Sheriff Mark
 2   Dannels; and Willcox Director of Public Safety Dale Hadfield. (Doc. 1 ¶¶ 2−13.) Plaintiffs
 3   allege the following facts.
 4          Luke, who was 26 years old at the time of his death was diagnosed in high school
 5   with bipolar disorder, schizophrenia, and attention deficit hyperactivity disorder (ADHD),
 6   for which he was prescribed a strict regimen of six daily medications. (Id. ¶ 17.) The
 7   medications enabled Luke to have a job and maintain relationships with his family and
 8   girlfriend. (Id.) Luke was otherwise healthy with no physical ailments and was 6’2’’ and
 9   weighed 208 pounds. (Id.)
10          On the night of March 3, 2019, Luke was on a road trip, driving through Willcox on
11   his way back home to San Antonio. (Id. ¶ 18.) At around midnight, Willcox Police
12   Detective Valle pulled Luke over and arrested him on suspicion of driving under the
13   influence. (Id.) Sometime after Luke’s arrest, unknown Defendants confiscated Luke’s
14   prescription medications, a cursory inspection of which would have alerted any trained
15   officer that if Luke did not receive his medications in a timely fashion, his mental health
16   would deteriorate. (Id. ¶ 39.)
17          At about 1:50 a.m. on March 4, 2019, Luke arrived at the CCSO Willcox Detention
18   Facility and voluntarily submitted to a blood draw. (Id.) The test was negative for alcohol
19   but positive for amphetamines, which is consistent with Luke’s Adderall prescription for
20   his ADHD. (Id.) This, and the following events that occurred at the Willcox Detention
21   Facility, were captured on the Detention Facility’s video. (Id.)
22          For the next five and one-half hours, Luke was alone in a wall-to-wall cement cell,
23   engaging in routine activities, such as napping, eating, and conversing with officers on
24   duty, and he requested a phone to contact a lawyer. (Id. ¶ 20.) The cell had a solid metal
25   door with a horizontal slot in it, through which items could be passed, including a phone
26   Luke was given to set up a phone account. (Id.) During his initial detention, and for the
27   next six hours, Luke complied with all directives in a courteous and calm manner, and only
28



                                                -2-
      Case 4:20-cv-00100-JGZ Document 12 Filed 01/15/21 Page 3 of 15




 1   after Luke was deprived of his prescribed medications for six hours did Luke’s behavior
 2   turn erratic. (Id. ¶ 39.)
 3          As of 7:30 a.m. on March 4, 2019, Luke had not received any of his medications,
 4   and he appeared restless. (Id. ¶ 21.) Minutes later, he charged the cell door, aiming his
 5   right shoulder below the metal slot, and when his shoulder made contact with the door, he
 6   lost his footing and cut his head on the lip of the metal slot as he fell to the floor. (Id.)
 7          At 7:51 a.m., Defendants Cochise County Deputy Robinson and Detention Sgt.
 8   Pralgo opened Luke’s cell door. (Id. ¶ 22.) At that time, Defendant Cochise County Fire
 9   Medic Jordan Faulkner was in the booking area preparing to examine Luke’s head wound.
10   (Id.) Luke emerged calmly from his cell but then sprinted in a fight-or-flight panic through
11   the booking area between the male and female cells and into the female common area, with
12   Defendants Robinson, Pralgo, and Detention Officer Bohlender trying unsuccessfully to
13   tackle him. (Id. ¶ 23.)
14          Luke reached a dead end in the female cell area and stood with his back against the
15   wall with Defendants Robinson, Pralgo, and Bohlender facing him. (Id.) Defendant Pralgo
16   deployed his taser at Luke; eight seconds later, Defendant Robinson deployed his taser at
17   Luke; and fifteen seconds later, Defendant Robinson also deployed his taser at Luke. (Id.
18   ¶ 24.) A scuffle ensued in the doorway to the booking area, during which Defendants
19   Robinson, Pralgo, and Bohlender heaped onto Luke and attempted to handcuff his left hand
20   to the door handle. (Id. ¶ 25.) Defendants Cochise County Lt. Gijanto and Sgt. Noland
21   also arrived and entered the fray at 7:54 and 7:55, respectively. (Id.)
22          Defendants Robinson and Noland were at Luke’s legs as Luke lay on the ground,
23   and three additional officers were at Luke’s head and torso. (Id. ¶ 26.) Robinson delivered
24   eleven consecutive closed fist blows to Luke’s legs while leg irons were fastened onto
25   Luke, and Defendant Pralgo deployed his taser twice to Luke’s thigh for approximately
26   five seconds each time. (Id.)
27          At 8:02 a.m., Luke was dragged to his feet, and he collapsed to his knees. (Id. ¶ 27.)
28   At that time, no less than six officers, including Defendants Valle and Willcox Police



                                                   -3-
      Case 4:20-cv-00100-JGZ Document 12 Filed 01/15/21 Page 4 of 15




 1   Officer Callahan-English, wrenched Luke’s body and handcuffed his hands behind his
 2   back. (Id.) At 8:03 a.m., Defendant Pralgo retrieved a restraint chair, and four officers
 3   hoisted Luke onto the chair with his hands cuffed behind his back. (Id.)
 4          At 8:05 a.m., Defendant Pralgo deployed his taser on Luke’s thigh one more time
 5   for approximately five seconds while Defendant Callahan-English forced Luke’s head into
 6   a restraint hold and four other officers fastened Luke’s body into the restraint chair. (Id.
 7   ¶ 28.) By 8:06 a.m., Luke was fully restrained, seated in the booking area. (Id.) At 8:15
 8   a.m., Pralgo tightened Luke’s shoulder straps and fastened a lap belt onto Luke. (Id. ¶ 30.)
 9          At 8:24 a.m., Luke rolled his head back against the headrest, gasping for air. (Id.
10   ¶ 31.) At the same time, four officers walked directly by Luke, passing from the male cell
11   area through the booking area and into the female cell area. (Id.) Luke then sat alone,
12   gasping for air until 8:27 a.m., when he took his final breath. (Id. ¶ 32.) After this,
13   Defendant Callahan-English walked directly past Luke’s breathless body. (Id. ¶ 33.)
14          Moments later, at 8:28 a.m., Defendants Pralgo, Valle, and Faulkner found that
15   Luke did not have a pulse. (Id. ¶ 33.) Pralgo then pushed the restraint chair forward,
16   revealing a puddle of Luke’s urine. (Id.)
17          At 8:29 a.m., Luke was removed from the restraint chair and placed onto the floor,
18   still handcuffed. (Id. ¶ 34.) For the next ten minutes, officers took turns administering
19   chest compressions and shocks with an Automatic External Defibrillator. (Id.) At about
20   8:34 a.m., Luke was transported to the Northern Cochise Community Hospital (NCCH),
21   and his pulse was regained, but he remained unresponsive. (Id.)
22          When medical staff at NCCH determined that Luke needed advanced treatment,
23   Luke was transported via helicopter to the Tucson Medical Center (TMC), where he was
24   placed on life support. (Id. ¶ 35.) At TMC, Luke was diagnosed with anoxic brain injury,
25   which occurs when the brain is deprived of oxygen. (Id.) He was also diagnosed with a
26   C6 vertebral fracture, rhabdomyolysis, lactic acidosis, and transaminitis. (Id.)
27          On March 9, 2019, at Plaintiffs’ instruction, Luke was removed from life support.
28   (Id. ¶ 36.) Luke did not immediately pass away but was transported to hospice in



                                                 -4-
      Case 4:20-cv-00100-JGZ Document 12 Filed 01/15/21 Page 5 of 15




 1   respiratory distress. (Id.) Plaintiffs sat at Luke’s bedside while Luke continued to struggle
 2   and, wishing Luke to be at peace, requested aggressive palliative care. (Id.)
 3          On March 10, 2019, at 6:26 p.m., Luke passed away. (Id. ¶ 37.) The autopsy report
 4   listed the causes of death as blunt force injuries, rhabdomyolysis, cardiomegaly, and
 5   coronary artery atherosclerosis. (Id. ¶ 38.)
 6          Plaintiffs assert four § 1983 claims: (1) an excessive-use-of-force claim against
 7   Defendant Peace Officers, Cochise County, and Willcox; (2) a failure-to-train claim
 8   against Cochise County and Willcox; (3)              a “supervisory liability” claim against
 9   Defendants Cochise County Sheriff Dannels and Willcox Director of Public Safety
10   Hadfield; and (4) substantive due process and equal protection claims against all
11   Defendants. (Id. ¶¶ 42−57.) Plaintiffs also assert against all Defendants a state law
12   wrongful death claim, over which this Court has supplemental jurisdiction. (Id. ¶¶ 58−62.)
13   Plaintiffs seek ten million dollars in damages, as well as attorneys’ fees, actual and
14   exemplary damages, pre- and post-judgment interest, and costs. (Id. ¶¶ 63−65.)
15   II.    Federal Rule of Civil Procedure 12(b)(6)
16          Dismissal of a complaint, or any claim within it, for failure to state a claim under
17   Federal Rule of Civil Procedure 12(b)(6) may be based on either a “‘lack of a cognizable
18   legal theory’ or ‘the absence of sufficient facts alleged under a cognizable legal theory.’”
19   Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121–22 (9th Cir. 2008) (quoting
20   Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990)). In determining
21   whether a complaint states a claim under this standard, the allegations in the complaint are
22   taken as true and the pleadings are construed in the light most favorable to the nonmovant.
23   Outdoor Media Group, Inc. v. City of Beaumont, 506 F.3d 895, 900 (9th Cir. 2007). A
24   pleading must contain “a short and plain statement of the claim showing that the pleader is
25   entitled to relief.” Fed. R. Civ. P. 8(a)(2). But “[s]pecific facts are not necessary; the
26   statement need only give the defendant fair notice of what . . . the claim is and the grounds
27   upon which it rests.” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (internal quotation
28   omitted). To survive a motion to dismiss, a complaint must state a claim that is “plausible



                                                    -5-
      Case 4:20-cv-00100-JGZ Document 12 Filed 01/15/21 Page 6 of 15




 1   on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see Bell Atlantic Corp. v.
 2   Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff
 3   pleads factual content that allows the court to draw the reasonable inference that the
 4   defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.
 5          As a general rule, when deciding a Rule 12(b)(6) motion, the court looks only to the
 6   face of the complaint and documents attached thereto. Van Buskirk v. Cable News Network,
 7   Inc., 284 F.3d 977, 980 (9th Cir. 2002); Hal Roach Studios, Inc. v. Richard Feiner & Co.,
 8   Inc., 896 F.2d 1542, 1555 n.19 (9th Cir. 1990). If a court considers evidence outside the
 9   pleading, it must convert the Rule 12(b)(6) motion into a Rule 56 motion for summary
10   judgment. United States v. Ritchie, 342 F.3d 903, 907–08 (9th Cir. 2003). A court may,
11   however, consider documents incorporated by reference in the complaint or matters of
12   judicial notice without converting the motion to dismiss into a motion for summary
13   judgment. Id.
14   III.   Discussion
15          Defendants assert three arguments for dismissal: (1) the individual Defendants are
16   entitled to qualified immunity as to Plaintiffs’ constitutional claims; (2) Plaintiffs fail to
17   plead plausible Monell claims against Cochise County and Willcox; and (3) Plaintiffs fail
18   to plead a state law wrongful death claim. (Doc. 9 at 7−17.)
19          A.     Qualified Immunity
20          Government officials enjoy qualified immunity from civil damages unless their
21   conduct violates “clearly established statutory or constitutional rights of which a reasonable
22   person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). In deciding
23   if qualified immunity applies, the Court must determine: (1) whether the facts alleged show
24   the defendant’s conduct violated a constitutional right; and (2) whether that right was
25   clearly established at the time of the violation. Pearson v. Callahan, 555 U.S. 223, 230-
26   32, 235-36 (2009) (courts may address either prong first depending on the circumstances
27   in the particular case).
28



                                                 -6-
      Case 4:20-cv-00100-JGZ Document 12 Filed 01/15/21 Page 7 of 15




 1          Whether a right was clearly established must be determined “in light of the specific
 2   context of the case, not as a broad general proposition.” Saucier v. Katz, 533 U.S. 194, 201
 3   (2001). The plaintiff has the burden to show that the right was clearly established at the
 4   time of the alleged violation. Sorrels v. McKee, 290 F.3d 965, 969 (9th Cir. 2002); Romero
 5   v. Kitsap County, 931 F.2d 624, 627 (9th Cir. 1991). “The contours of the right must be
 6   sufficiently clear that at the time the allegedly unlawful act is taken, a reasonable official
 7   would understand that what he is doing violates that right.” Mendoza v. Block, 27 F.3d
 8   1357, 1361 (9th Cir. 1994) (internal quotations omitted). In other words, “in the light of
 9   pre-existing law the unlawfulness must be apparent.” Id. Therefore, regardless of whether
10   the constitutional violation occurred, the officer should prevail if the right asserted by the
11   plaintiff was not “clearly established” or the officer could have reasonably believed that
12   his particular conduct was lawful. Romero, 931 F.2d at 627.
13                 1.     Excessive-Use-of-Force
14          A pretrial detainee has a right under the Due Process Clause of the Fourteenth
15   Amendment to be free from punishment prior to an adjudication of guilt. Bell v. Wolfish,
16   441 U.S. 520, 535 (1979). A pretrial detainee may therefore allege a cause of action under
17   the Due Process Clause where conditions of confinement, such as food, clothing, shelter,
18   medical care, and personal safety, “amount to punishment.” Bell, 441 U.S. at 535; see
19   DeShaney v. Winnebago Cnty. Dep’t of Soc. Servs., 489 U.S. 189, 200 (1989). Conditions
20   amount to punishment when: (1) the conditions result in a sufficiently serious denial of the
21   minimum standard of care, and (2) the official’s actions or omissions with respect to the
22   conditions are objectively unreasonable, such that it can be inferred that those conditions
23   are imposed for the purpose of punishment. Kingsley v. Hendrickson, 576 U.S. 389,
24   396−97 (2015); Bell, 441 U.S. at 538; DO Castro v. Cnty. of Los Angeles, 833 F.3d 1060,
25   1070−71 (9th Cir. 2016).
26          Whether an officer’s actions were objectively unreasonable is determined “from the
27   perspective of a reasonable officer on the scene, including what the officer knew at the
28   time, not with the 20/20 vision of hindsight.” Kingsley, 576 U.S. at 396−97. Whether the



                                                 -7-
      Case 4:20-cv-00100-JGZ Document 12 Filed 01/15/21 Page 8 of 15




 1   conditions and conduct rise to the level of a constitutional violation is an objective
 2   assessment that turns on the “facts and circumstances of each particular case.” Id. (quoting
 3   Graham v. Connor, 490 U.S. 386, 396 (1989)). In determining whether a use of force was
 4   reasonable, a court should consider factors including, but not limited to, “the relationship
 5   between the need for the use of force and the amount of force used; the extent of the
 6   plaintiff’s injury; any effort made by the officer to temper or to limit the amount of force;
 7   the severity of the security problem at issue; the threat reasonably perceived by the officer;
 8   and whether the plaintiff was actively resisting.” Kingsley, 576 U.S. at 397.
 9          In their Motion to Dismiss, Defendants reiterate key allegations concerning
10   individual officers’ attempts to subdue and control Luke after he had injured himself in his
11   cell and then tried to flee, and they assert in conclusory fashion that “the actions of each
12   individual met constitutional standards for use of force under the circumstances, and did
13   not violate Plaintiff’s rights to substantive due process or [Luke’s] equal protection rights.
14   (Doc. 9 at 15−18.)
15          Defendants’ argument that all the actions of all of the defendant officers “met
16   constitutional standards” is insufficient to show the complaint fails to state claims of a
17   Constitutional violations by a particular officer, or that, if a violation occurred, the
18   particular officer did not violate any rights of which a reasonable officer would have
19   known. As to whether a constitutional violation occurred, Defendants assert summarily
20   that certain alleged actions of each officer were justified during the overall encounter with
21   Luke “because Hyde was a self-harming, fleeing and fighting jail detainee who was a threat
22   to detention staff, law enforcement, and others in the jail . . . .” (See Doc. 9 at 14−15.)
23   Defendants fail to discuss the actions of each Defendant for whom they seek dismissal or
24   to apply the Kingsley factors to analyze whether that specific officer’s use of force was
25   reasonable in response to the specific threat posed by Luke at the relevant time in the
26   encounter and fail to discuss specific actions in relation to clearly established law. Lacking
27
28



                                                 -8-
      Case 4:20-cv-00100-JGZ Document 12 Filed 01/15/21 Page 9 of 15




 1   substantive arguments as to why each Defendant officer is entitled to qualified immunity,
 2   the Court cannot find that the officers are entitled to qualified immunity.1
 3                 2.      Other Constitutional Claims
 4          Defendants argue that Defendant Officers, Sheriff Dannels, and Public Safety
 5   Director Hadfield are entitled to qualified immunity as to Plaintiffs’ substantive due
 6   process, equal protection, and failure to train or supervise claims. (Id. at 15.) In one section
 7   of their motion Defendants set forth the legal standards for each of these claims. In their
 8   argument, however, Defendants argue only that “Plaintiffs’ Complaint does not state a
 9   plausible claim for relief against the individual Defendants on these constitutional claims,
10   nor does the alleged conduct violate any clearly established law.” (Id.) Because the motion
11   fails to identify specific deficiencies in the Complaint as to each of these claims, or to assert
12   substantive arguments in support, the Court will deny Defendants’ Motion to Dismiss
13   Plaintiffs’ remaining constitutional claims.
14          B.     Failure-to-Train Claims Against Cochise County and Willcox
15          A municipality or other local government unit, such as a county, may not be sued
16   under § 1983 solely because an injury was inflicted by one of its employees or agents.
17   Long v. Cnty. of Los Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006). Rather, the municipality
18   is liable only when the execution of its policy or custom inflicts the constitutional injury.
19   Id.; see also Miranda v. City of Cornelius, 429 F.3d 858, 868 (9th Cir. 2005); Leatherman
20   v. Tarrant Cnty. Narcotics Intelligence and Coordination Unit, 507 U.S. 163, 166 (1993);
21   Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978) (“[I]t is when
22   execution of a government’s policy or custom, whether made by its lawmakers or by those
23   whose edicts or acts may fairly be said to represent official policy, inflicts the injury that
24   the government as an entity is responsible under § 1983”).
25
26
27          1
               The Defendants do, in their reply, provide more particular details as to each
28   defendant’s actions. However, these arguments are not included in the motion, and
     Plaintiffs did not have an opportunity to respond to these arguments. Accordingly, the
     Court will not consider the newly-asserted arguments.

                                                    -9-
     Case 4:20-cv-00100-JGZ Document 12 Filed 01/15/21 Page 10 of 15




 1            “[T]he inadequacy of police training may serve as the basis for § 1983 municipal
 2   liability only where the failure to train amounts to deliberate indifference to the rights of
 3   persons with whom the police come into contact.” Flores v. Cty. of Los Angeles, 758 F.3d
 4   1154, 1158 (9th Cir. 2014) (citing City of Canton v. Harris, 489 U.S. 378, 388 (1989)). “In
 5   limited circumstances, a local government’s decision not to train certain employees about
 6   their legal duty to avoid violating citizens’ rights may rise to the level of an official
 7   government policy for purposes of § 1983.” Connick v. Thompson, 563 U.S. 51, 60 (2011).
 8   To sufficiently plead a Monell claim and withstand a Rule 12(b)(6) motion to dismiss, the
 9   allegations in a complaint “may not simply recite the elements of a cause of action, but
10   must contain sufficient allegations of underlying facts to give fair notice and to enable the
11   opposing party to defend itself effectively.” AE ex rel. Hernandez v. Cnty. of Tulare, 666
12   F.3d 631, 637 (9th Cir. 2012) (quoting Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011)).
13   A plaintiff must allege facts to show that the defendant “disregarded the known or obvious
14   consequence that a particular omission in their training program would cause [municipal]
15   employees to violate citizens’ constitutional rights.” Flores v. Cnty. of L.A., 758 F.3d 1154,
16   1159 (9th Cir. 2014) (emphasis added) (internal quotation marks and citation omitted).
17   “Absent allegations of specific shortcomings in the training . . . or facts that might place
18   the City on notice that constitutional deprivations were likely to occur,” a plaintiff fails to
19   adequately plead a § 1983 claim for failure to train. Bini v. City of Vancouver, 218 F. Supp.
20   3d 1196, 1203 (W.D. Wash. 2016). Additionally, “random acts or isolated events [are]
21   insufficient to establish custom.” Navarro v. Block, 72 F.3d 712, 714 (9th Cir. 1995).
22   “Liability for improper custom may not be predicated on isolated or sporadic incidents; it
23   must be founded upon practices of sufficient duration, frequency and consistency that the
24   conduct has become a traditional method of carrying out policy.” Trevino v. Gates, 99
25   F.3d 911, 918 (9th Cir. 1996), holding modified by Navarro v. Block, 250 F.3d 729 (9th Cir.
26   2001).     Accordingly, “[a] pattern of similar constitutional violations by untrained
27   employees is ordinarily necessary to demonstrate deliberate indifference for purposes of
28   failure to train.” Connick, 563 U.S. at 62 (internal quotation marks and citation omitted).



                                                 - 10 -
      Case 4:20-cv-00100-JGZ Document 12 Filed 01/15/21 Page 11 of 15




 1
 2          Defendants argue that Plaintiffs’ claims against Cochise County and Willcox should
 3   be dismissed because Plaintiffs merely allege, in conclusory fashion, that these entities
 4   failed to train their law enforcement officers, and these failures to train caused a
 5   constitutional injury. (Doc. 9 at 16.) They argue that “[t]hese vague allegations are
 6   insufficient to support a § 1983 claim that the municipality has failed to train its officers
 7   on the use of force or on other aspects of law enforcement.” (Id.)
 8          Plaintiffs argue in their Response that they have alleged sufficient facts to show that
 9   the officers of these entities were not properly trained on how to treat detainees with mental
10   health issues, specifically individuals who, like Luke, need prescribed medications.
11   (Doc. 10 at 13.) They also argue that the facts alleged show that the officers had not
12   received proper crisis intervention training (CIT), which includes a basic understanding of
13   mental health issues, appropriate de-escalation techniques, and proper communication
14   tactics. (Id. at 14.)2
15          The facts alleged regarding Defendant Officers’ confiscation of and/or failure to
16   provide Luke his required medications; their failures to recognize that his medications were
17   commonly prescribed for mental health issues and, if withheld for a prolonged period,
18   could lead to sudden, erratic behavior; and, most seriously, the collective failures to check
19   on Luke’s mental and physical condition for more than 20 minutes after he was taken down
20   by force and confined to a restraint chair or to respond to his difficulties breathing for more
21   than 3 minutes until he stopped breathing, are enough to support a plausible inference that
22   neither Cochise County nor Willcox properly trained their officers on how to assess and
23   treat arrestees and detainees with medical and mental health needs requiring medication or
24   to monitor and respond to urgent life-threatening needs such as the inability to breathe.
25   Because it is “known or obvious” that the risks to detained individuals of not having access
26
            2
27             Plaintiffs also argue that the allegations in the Complaint are sufficient to show
     that these entities failed to train their employees regarding the reasonable use of force.
28   (Doc. 10 at 15.) This argument, however, goes beyond the substance of Plaintiffs’ failure-
     to-train claim in the Complaint, which alleges a failure to train specifically with respect to
     dealing with detainees with mental health issues. (See Doc. 1 ¶¶ 52−53.)

                                                 - 11 -
     Case 4:20-cv-00100-JGZ Document 12 Filed 01/15/21 Page 12 of 15




 1   to their required medications, or of not being properly monitored after extreme physical
 2   altercations, can lead to constitutional violations, Cochise County’s and Willcox’s alleged
 3   omission of proper training of the officers responsible for Luke’s arrest and detention
 4   supports plausible failure-to-train claims against these Defendants. See Flores, 758 F.3d
 5   at 1159. Accordingly, the Court will not dismiss these claims.
 6          C.     State Law Wrongful Death Claims
 7          Arizona’s wrongful death statute states that “[w]hen death of a person is caused by
 8   wrongful act, neglect or default, and the act . . . is such as would, if death had not ensued,
 9   have entitled the party injured to maintain an action to recover damages in respect thereof,”
10   the person responsible for the alleged negligence or default “shall be liable to an action for
11   damages.” Ariz. Rev. Stat. § 12-611.
12          Plaintiffs allege in their Complaint that Defendants committed three underlying torts
13   that are actionable under this statute: reckless battery, grossly negligent supervision and
14   provision of medical care, and negligent training and supervision, which is an independent
15   tort that applies solely to Cochise County and Willcox as employers. (Doc. 1 ¶¶ 58,
16   60−61.)
17          Defendants argue that Plaintiffs’ state law wrongful death claims must be dismissed
18   because the use of force to subdue and control a fighting or fleeing jail detainee is justified
19   under Arizona law and cannot support a civil liability claim. (Doc. 9 at 17.)
20          Defendants rely on A.R.S. § 13-402 which states that “conduct which would
21   otherwise constitute an offense is justifiable when it is required or authorized by law.”
22   A.R.S. § 13-402. Conduct is justified when “[a] reasonable person would believe such
23   conduct is required or authorized by the judgment or direction of a competent court . . . ;”
24   A.R.S § 13-402(B)(1), or when “[a] reasonable person would believe such conduct is
25   required or authorized to assist a peace officer in the performance of such officer’s duties,
26   notwithstanding that the officer exceeded the officer’s legal authority.” A.R.S § 13-
27   402(B)(2). Defendants also rely, without discussion, on A.R.S. § 13-403(2), which
28   authorizes jail officials to use force “for the preservation of peace, to maintain order or



                                                 - 12 -
     Case 4:20-cv-00100-JGZ Document 12 Filed 01/15/21 Page 13 of 15




 1   discipline, or to prevent the commission of any felony or misdemeanor”; A.R.S. § 13-
 2   404(A), which states that “a person is justified in threatening or using physical force against
 3   another when and to the extent a reasonable person would believe that physical force is
 4   immediately necessary to protect himself against the other’s use or attempted use of
 5   unlawful physical force”; and A.R.S. §§ 13-409 − 413, which, like § 13-402(B), predicate
 6   the justifications of physical force, including deadly force, on what “a reasonable person”
 7   or “a reasonable person effecting the arrest or preventing the escape [of another]” would
 8   believe. (Doc. 9 at 17.) Specifically, section 13-413 states that “[n]o person in this state
 9   shall be subject to civil liability for engaging in conduct otherwise justified pursuant to the
10   provisions of this chapter.” A.R.S. § 13-413.
11          Defendants’ statutory arguments are not a reason to dismiss Plaintiff’s wrongful
12   death claims at this stage because, under the above statutes, whether the use of force was
13   justified rests on what a reasonable person or a reasonable officer would believe – an issue
14   that rests with the facts, which are yet undetermined. Drawing all factual inferences in
15   favor of Plaintiffs, Plaintiffs have stated a plausible claim that Defendant Officers’ uses of
16   force to control and contain Luke were excessive and not reasonably justified.
17          Defendants also argue that Plaintiffs’ wrongful death claims must be dismissed
18   pursuant to Ryan v. Napier, 425 P.3d 230, 233 (Ariz. 2018), on the ground that “Arizona
19   no longer recognizes a negligent use of force in law enforcement, whether couched as
20   simple or gross negligence.” (Doc. 9 at 17.)
21          In Ryan, the Arizona Supreme Court held that a plaintiff bringing an excessive force
22   claim “cannot assert a negligence claim based solely on an officer’s intentional use of
23   physical force. The appropriate state-law claim is for battery[.]” See also Liberti v. City
24   of Scottsdale, 816 F. App’x 89, 91 (9th Cir. 2020) (“In Arizona, plaintiffs cannot base a
25   negligence claim on an intentional use of force nor on a law enforcement officer’s negligent
26   evaluation of whether to intentionally use force. . . . Any negligence claim must be based
27   on conduct independent of the intentional use of force.”) (inner quotations omitted).
28



                                                 - 13 -
      Case 4:20-cv-00100-JGZ Document 12 Filed 01/15/21 Page 14 of 15




 1          Plaintiffs do not dispute that, under Ryan, a negligence claim cannot be based on
 2   the defendants’ intentional conduct, but must, instead, be based on negligence, independent
 3   of the intentional use of force. (Doc. 10 at 16.) But Plaintiffs argue that, while Ryan held
 4   that negligent and intentional conduct were mutually exclusive grounds for liability, it also
 5   stated that plaintiffs may plead both negligence and intentional conduct as alternative
 6   theories of liability. (Doc. 10 at 16.) See Ryan, 425 P.3d at 238 (“plaintiffs may plead a
 7   negligence claim for conduct that is independent of the intentional use of force or plead
 8   negligence and battery as alternate theories if the evidence supports each theory.) Plaintiffs
 9   argue that that is precisely what they have done here. (Doc. 10 at 16.)
10          Here, the possible claims underlying Plaintiff’s wrongful death claims—reckless
11   battery, negligent supervision and provision of medical care, and failure to train—implicate
12   possible negligence that could support such a claim. Defendants specifically argue only
13   that “excessive use of force” is not a negligence claim because, “[h]ere, the force was
14   intentionally administered.” (Doc. 9 at 17.) Their argument therefore rests on the intent
15   of the officers engaged in the uses of force, which—like the question of whether the
16   officers’ actions were reasonable—is a factual issue. Additionally, even if each of the
17   officers’ alleged uses of force were intentional, Ryan does not, as Plaintiffs’ point out,
18   prohibit Plaintiff from presenting both intentional and negligent conduct as alternate
19   theories of liability.
20          Finally, Defendants fail to address the negligent supervision, failure to provide
21   proper medical care, and failure to train aspects of Defendants’ alleged negligent conduct
22   underlying Plaintiffs’ wrongful death claim. On the whole, Plaintiffs’ allegations regarding
23   Defendants’ actions leading up to Luke’s eventual confinement in a restraint chair, where
24   he was unable to breathe and passed, are sufficient to support potential negligence claims
25   and are therefore sufficient to support Plaintiffs’ wrongful death claims. The Court will
26   deny Defendants’ motion to dismiss these claims.
27   //
28   //



                                                 - 14 -
     Case 4:20-cv-00100-JGZ Document 12 Filed 01/15/21 Page 15 of 15




 1   IT IS ORDERED:
 2         (1)    Defendants’ Motion to Dismiss (Doc. 9) is denied.
 3         (2)    Within 10 days from the date of this Order, Defendants must file an answer
 4   to the Complaint.
 5         Dated this 15th day of January, 2021.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                             - 15 -
